— In a medical malpractice action, plaintiff appeals from an order of the Supreme Court, Westchester County (Tillman, J.), dated December 4, 1982, which denied her motion for a new trial. By order of this court dated June 27,1983, the matter was remitted to the Supreme Court, Westchester County, to hear and report on the issue of whether the Justice who presided at trial addressed personal comments concerning the trial to the jury before or after they completed their deliberations (Silverman v New Rochelle Hosp., 95 AD2d 851). The Supreme Court (Marbach, J.) has complied and filed its report. Order affirmed, with costs. While it is improper for a Trial Judge to enter the jury room and converse with the jurors in the absence of the parties’ counsel, a new trial is not warranted unless prejudice to either party’s case resulted therefrom (Blaha v Lettmoden, 83 AD2d 619; Linke v Savage, 39 AD2d 326). Upon review of the report of the Justice who conducted the hearing, we find that the Trial Judge’s comments to the jury were not prejudicial to plaintiff’s case and did not influence the jury’s verdict. Lazer, J. P., Mangano, Thompson and Gulotta, JJ., concur.